        Case 1:20-cv-00896-AWI-SAB Document 36 Filed 03/10/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LOUIS LAMON,                               )   Case No.: 1:20-cv-00896-AWI-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ REQUEST
13            v.                                          TO EXTEND THE TIME TO RETURN WAIVERS
                                                      )   OF SERVICE
14                                                    )
     C. PFEIFFER, et.al.,
                                                      )   (ECF No. 35)
15                                                    )
                      Defendants.                     )
16                                                    )

17            Plaintiff Barry Louis Lamon is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ request (by way of special appearance) for an

20   extension of time to return waivers of service, filed March 9, 2021.

21            Good cause having been presented, it is HEREBY ORDERED that Defendants are granted

22   until March 30, 2021, to return signed waivers of service.

23
24   IT IS SO ORDERED.

25   Dated:        March 10, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
